Title: To George Washington from Benjamin Harrison, 6 January 1785
From: Harrison, Benjamin
To: Washington, George



My Dear Sir
Rich[mon]d [Va.] Jany 6th 178[5]

It gives me great pleasure to inform that the assembly yesterday without a discenting voice complimented you with fifty shares in the potowmack company and one hundred in the James River company. of which I give you this early notice to stop your subscribing on your own account. As this compliment

is intended by your country in commemoration of your assiduous ⟨cares⟩ to promote her interest I hope you will have no scruples in accepting the present and thereby gratifying them in their most earnest wishes —I most sincerely tender you and your good lady the compliments of the season and many happy renewals of it and am Dr Sir your affet. Servt

Benj. Harrison

